—In a negligence action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated May 29, 1992, which granted the defendants’ motion, inter alia, to vacate the default judgment that had been entered against them.
Ordered that the order is affirmed, without costs or disbursements.
We find that the court did not improvidently exercise its discretion in relieving the defendants from their default. The defendants’ default in timely serving their answer is excusable on the ground of law office failure (see, CPLR 5015 [a] [1]; 2005; see, e.g., Price v Polisner, 172 AD2d 422; Davies v Contel of N. Y., 155 AD2d 809). Moreover, the defendants submitted an affidavit from the assistant principal of the school where the accident occurred which suggests that they have a meritorious defense (see, Davies v Contel of N. Y., supra). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.